Citation Nr: 0020466	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida.  The case was remanded for 
further development in February 1998.  While the case was in 
remand status, the RO granted entitlement to non-service 
connected pension, and that issue is no longer before the 
Board.

Unfortunately, remand of the PTSD claim is again required.


REMAND

The Board recognizes that the RO has attempted to fulfill the 
requirements of the last remand and has made several attempts 
to secure the requested records.  However, a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In the previous remand, the Board requested that treatment 
records for the veteran's inpatient treatment at the VAMC in 
Northport, New York, from September to December 1982 be 
associated with the claims file.  The file reflects that the 
RO did request those records from Northport VAMC, which 
responded in April 1998 that it had sent the veteran's file 
to Fort Myers VAMC in November 1993.  The record shows that 
the RO thereafter again requested the veteran's treatment 
records from Fort Myers, but it limited its request to 
records from November 1993 to the present.  It received 
copies of records from Fort Myers dated from November 1993 to 
June 1997.

It is unclear from this response that all requested records 
have been developed to the extent possible.  Accordingly, the 
RO must ask the custodian of records at Bay Pines VAMC and 
Fort Myers outpatient clinic to search for records 
transferred from Northport VAMC for treatment prior to 
November 1993.  All such treatment records should be copied 
and forwarded to the RO.  Of particular interest are the 
inpatient records and discharge summary for the veteran's 
period of hospitalization from September to December 1982 at 
Northport VAMC.  If those records cannot be located among the 
veteran's records on file at Bay Pines VAMC or Fort Myers 
OPC, the custodian of records at each facility is asked to 
provide a statement to the RO indicating that a search was 
conducted and what the results of the search were.  If there 
is any indication that such records have been archived or 
sent to another location, the RO should follow up to see that 
the records are requested and obtained.  If all possible 
avenues for locating the records have been exhausted, and the 
records cannot be located, the RO should secure sufficient 
documentation for the claims file reflecting the efforts 
undertaken by the medical center or outpatient clinic to 
retrieve the records, and the follow-up efforts undertaken by 
the RO, if indicated.

Accordingly, this case is remanded for the following:

1.  Request that the custodian(s) of 
records at Bay Pines VAMC and Fort Myers 
outpatient clinic search for the 
veteran's VA medical treatment records 
pre-dating November 1993.  In particular, 
the veteran's medical records file from 
Northport, New York, VAMC was reportedly 
transferred to Fort Myers in November 
1993.  There is indication that the 
veteran was treated as an inpatient at 
Northport from September 8 to December 
10, 1982.  The clinical records and 
hospital discharge summary from this 
period of hospitalization are 
specifically requested, as well as any 
other treatment records showing treatment 
for psychiatric disorders.

If these records are not among those 
maintained at Bay Pines or Fort Myers, 
the records custodian is asked to 
determine, if possible, where those 
records are now.  If they have been 
archived, the custodian is asked to 
retrieve them from the archives and 
forward them to the RO.  If they have 
been transferred to another VA medical 
facility, they are to be requested from 
that facility.  If they are not located, 
the records custodian is asked to 
describe the efforts undertaken to locate 
the records and the reasons they have not 
been produced.

2.  Thereafter, the RO is to review the 
efforts of the search for the 1982 
hospitalization records.  If it appears 
that any avenue for developing these 
records has not been pursued fully, 
either return the request to the medical 
records custodian for compliance, or, if 
the records appear to have been 
transferred elsewhere, follow up with the 
current custodian.  Document all efforts 
in the claims file.  If records not 
previously associated with the claims 
file are received, review them in 
connection with the claim, and, if the 
determination remains adverse to the 
veteran, provide him a supplemental 
statement of the case, and accord him an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


